Judgment reversed on the law and the facts, with costs, and judgment directed for plaintiff, with costs, decreeing specific performance of the contract, with an abatement to plaintiff in the purchase price in the sum of $334.35, the stipulated value of the inchoate right of dower of defendant’s wife. We are of opinion that the defendant being willing to convey with a deduction in the purchase price of the gross value of his wife’s inchoate right of dower, and plaintiff being willing to accept the title subject to the dower right, the plaintiff was entitled to specific performance. (Feldman v. Lisansky, 239 N. Y. 81; Polisiuk v. Mayers, 205 App. Div. 573; Weintraub v. Kruse, 195 id. 807; Maas v. Morgenthaler, 136 id. 359; Campione v. Eckert, 110 Misc. 703; 182 N. Y. Supp. 137; Granoff v. Korpus, Id. 136.) Findings and conclusions of the court at Special Term inconsistent herewith are reversed, and new findings and conclusions made, in accordance with this decision. Kelly, P. J., Rich, Manning, Young and Lazansky, JJ., concur. Settle order on notice before Mr. Justice Rich.